          CASE 0:20-cv-02359-NEB-LIB Doc. 5 Filed 04/07/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 GARY L. COSON,                                      Case No. 20‐CV‐2359 (NEB/LIB)

                      Plaintiff,

 v.                                               ORDER ACCEPTING REPORT AND
                                                      RECOMMENDATION
 THE MINNESOTA SECRETARY OF
 STATE  and  THE  STATE  OF
 MINNESOTA,

                      Defendants.



       Gary L. Coson sued the Minnesota Secretary of State and the State of Minnesota

alleging that they violated the Constitution by falsely certifying the results of the

November 3, 2020 general election. But because Coson lacks standing to bring his claims,

the Court lacks subject matter jurisdiction and must dismiss his Complaint.

                                     BACKGROUND

       Coson filed this suit several weeks after the November 3, 2020 general election.

(ECF No. 1 (“Compl.”).) He alleges that the Minnesota Secretary of State and the State

itself “are in the process of violating the United States Constitution” by falsely certifying

the election’s results. (Id. at 5.) Coson asks the Court to declare the election null and void

until a constitutionally compliant election can be held. (Id.) Coson also filed an

application to proceed in forma pauperis. (ECF No. 2.) In a February 11, 2021 Report and
          CASE 0:20-cv-02359-NEB-LIB Doc. 5 Filed 04/07/21 Page 2 of 4




Recommendation, United States Magistrate Judge Leo I. Brisbois recommends dismissing

this action for lack of subject‐matter jurisdiction and denying Coson’s application to

proceed in forma pauperis as moot. (ECF No. 3.) Coson objected. (ECF No. 4.) For the

reasons below, Coson’s objections are overruled, and the Court accepts the Report and

Recommendation and dismisses this suit.

                                         ANALYSIS

       If at any time a court determines that it lacks subject matter jurisdiction, it must

dismiss the suit. Fed. R. Civ. P. 12(h)(3). A court has no subject matter jurisdiction over a

suit when the plaintiff lacks standing. ABF Freight Sys., Inc. v. Int’l Brotherhood of Teamsters,

645 F.3d 954, 958 (8th Cir. 2011) (citation omitted). To establish standing, Coson bears the

burden of proving that he (1) suffered a cognizable injury (2) that the defendant caused,

and (3) that would be redressed with a favorable decision. Lujan v. Defs. of Wildlife, 504

U.S. 555, 560–61 (1992) (citations omitted). For the injury prong, Coson must show that

he suffered an “invasion of a legally protected interest” that is concrete and

particularized, and “actual or imminent, not conjectural or hypothetical.” Id. at 560

(quotation marks and citation omitted). Further, the injury must “affect the plaintiff in a

personal and individual way,” and injuries that are “plainly undifferentiated and

common to all members of the public” are generalized grievances that do not confer

standing. Id. at 560 n.1, 575 (quotation marks and citation omitted); Lance v. Coffman, 549

U.S. 437, 440–41 (2007).



                                               2
          CASE 0:20-cv-02359-NEB-LIB Doc. 5 Filed 04/07/21 Page 3 of 4




       Coson’s claimed injury—a risk of losing “our Constitutional Rights”—is a

textbook generalized grievance. (Compl. at 5.) Coson complains not of conduct that

affects him specifically, but rather of perceived harm to the United States’ system of

government. (See id.) This perceived injury is “plainly undifferentiated and common to

all members of the public.” Lujan, 504 U.S. at 575 (internal quotation omitted). Coson may

not “employ a federal court as a forum in which to air his generalized grievances about

the conduct of government.” United States v. Richardson, 418 U.S. 166, 175 (1974)

(quotation omitted). Because Coson’s claimed injury is a generalized grievance, it is not

a cognizable injury, and Coson lacks standing to sue.

       In his objection, Coson claims that he possesses documents that prove that he has

standing. (ECF No. 4 at 1.) He claims that he could not file these documents with the

Court because he “could not trust the Clerk of Court to comply with the law to seal those

additional pages in accordance with the Democracy Constitution and the Nancy Pelosi

Law of October 2009.” (Id.) To assess whether Coson has standing, though, the Court

must look to information in the record. Owner‐Operator Indep. Drivers Ass’n, Inc. v. U.S.

Dep’t of Transp., 831 F.3d 961, 966 (8th Cir. 2016) (quoting FW/PBS, Inc. v. City of Dallas,

493 U.S. 215, 231 (1990)). And because Coson’s purported proof of standing is not in the

record, the Court cannot consider it and must dismiss. It will do so without prejudice.




                                             3
           CASE 0:20-cv-02359-NEB-LIB Doc. 5 Filed 04/07/21 Page 4 of 4




                                    CONCLUSION

      Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1.      Coson’s objections are OVERRULED;

      2.      The Report and Recommendation (ECF No. 3) is ACCEPTED;

      3.      Coson’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE; and

      4.      Coson’s Application to Proceed in District Court without Prepaying Fees or

              Costs (ECF No. 2) is DENIED AS MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: April 7, 2021                           BY THE COURT:

                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge




                                           4
